GRONER, Associate Justice
(dissenting).
I regret I am unable to agree with the conclusion reached by the court in this ease.
That the “turntable doctrine,” or the “attractive nuisance doctrine,” has been materially restricted by recent state court decisions I fully agree, and likewise I agree that, so far as the federal courts are concerned, the effect of the Zinc Co. Case (cited in the opinion of the majority) is to greatly modify the Stout and McDonald Cases (also cited in the majority opinion), but I do not ihink that, giving the Zinc Co. Case its broadest interpretation, it will support the nonsuiting of the plaintiff here, as was done in the court below.
To maintain a wharf along the side of a public street and allow the fence separating it from the street to fall down from disrepair, and then to load it with sand and leave it unwatched and unattended, is, I think, to expose a bait whieh children will follow “as mechanically as a fish.” I think the action of the court below should be reversed.